Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 12/17/2021 for application 16/453,761.
This application claims priority from provisional application 62/691,509 filed 06/28/2018.
Claims 1 & 10 and being independent.
Claims 1 and 10 have been amended and entered.
Claims 6, 7, 14, and 15 have been canceled.
Claims 1-5, 8-13 and 16-17 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 12/17/2021, with respect to claim rejections under 35 USC 101, have been fully considered but they are not persuasive.  
The steps for receiving an electronic request for a child pick-up service, and to filter such request to identify a preferred service provider based on various elucidated criteria can be done using a human analog (i.e. pen and paper). Taking out the additional elements from the claimed invention, the claims merely recite applying the abstract idea in a computer environment to automate an existing process without significantly more. The claimed solution is not necessarily rooted in computer technology and do not overcome a problem that specifically arises in a computer environment. 
In DDR Holdings, the court found the claims to be patent eligible because the claims recite a solution of a hybrid webpage that co-displays the look and feel of the first website with the desired content from the second website. The court found such solution to be rooted in computer technology because there was no other way to accomplish such solution without the computer environment. The computer was an essential part of performing the solution. 
In Enfish, the Court found the claims to be 101 eligible because the claims claimed a specific asserted improvement in computer capabilities (i.e, the self-referential table for computer database). To make their determination of whether the claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. The court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.
On the other hand, the computer components in the claims as they are currently presented, are not an essential part in accomplishing the business process described in the claims. Although the current claims recite functions performed by a computer system, such functions are merely reciting the receiving, processing and transferring data over a network which has been found not to be significantly more limitations.
Applicant’s arguments, see page 11, filed 12/17/2021, with respect to rejections under 35 USC 103, have been fully considered and are persuasive. The 35 USC 103 rejections of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider, and to further filter the set to select potential service providers who have previously been approved by the user; and transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider without significantly more. 
Claim 1 recites: 
receive a request for the child pick-up service, and in response determine a set of one or more potential service providers of the requested child pick-up service; 
, and to further filter the set to select potential service providers who have previously been approved by the user; 
generate a message to the preferred service provider, the message including at least an identification of a child to be picked-up, an identification of a location at which the child is to be picked-up, and an identification of where the child is to be provided to the user; 
receive from the preferred service provider a message accepting the request to pick-up the child; 
generate a message to an entity at the location at which the child is to be picked-up, the message including at least an identification of the child to be picked-up and an identification of the preferred service provider; 
receive a response from the entity at the location at which the child is to be picked-up, the response including at least a confirmation that the child was picked-up by the preferred service provider; 
receive a signal or signals, the received signals being used to determine an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; 
receive a message from the user conforming that the child has been provided to the user by the preferred service provider; and 
transfer a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of filtering the set of one or more potential service providers of the requested child pick-up service to identify a preferred service provider, and to further filter the set to select potential service providers who have previously been approved by the user; and transferring a previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “electronic data processor”, “child pick-up service”, and “preferred service provider” for receiving, filtering, generating, and transferring data are recited at a high level of generality i.e., as a generic processor performing a generic computer function of processing data.  These additional elements describes how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
The dependent claims 2-5, 8-9, 11-13 and 16-17 provide further descriptive limitations of elements for instance generate a display, the display including a selectable option to generate a request for a pick-up service for a child from the location; receive a selection of the selectable option and in response, generate the request for the child pick-up service; transmit the request for the child pick-up service; receive an identification of the preferred service provider; generate a display, the display including a selectable option to generate a response approving the preferred service provider; receive a message at the user device generated by the entity at the location, the message including at least a confirmation that the child was picked-up by the preferred service provider at the location; receive data used by the user device to generate a display indicating an approximate location of the preferred service provider in transit from the location at which the child was picked-up to where the child is to be provided to the user; in response to a user selection, generate a message confirming that the child has been picked-up by the user from the preferred service provider; and in response to a user selection, request a transfer of the previously agreed upon amount of value from an account associated with the user to an account associated with the preferred service provider. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For the above reasons, the claims are ineligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/12/2022